UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 3, 2012 (May 2, 2012) Commission file number 001-33606 VALIDUS HOLDINGS, LTD. (Exact name of registrant as specified in its charter) BERMUDA 98-0501001 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 29 Richmond Road, Pembroke, Bermuda HM 08 (Address of principal executive offices) Registrant’s telephone number, including area code: (441)278-9000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) þ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events. On May 2, 2012, Validus Holdings, Ltd. issued a press release announcing that it intends to commence a modified “Dutch auction” tender offer for up to an aggregate amount of $200 million of its common shares at a price of not less than $30.50 per common share and not more than $33.50 per common share in cash, without interest.A copy of this press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item9.01Financial Statements and Exhibits. (d)Exhibits.The following exhibit is filed herewith: Exhibit Description Exhibit99.1 Press Release (“Validus Holdings, Ltd. Announces Modified Dutch Auction Tender Offer for $200.0 Million Validus Common Shares”), dated May 2, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 3, 2012 VALIDUS HOLDINGS, LTD. (Registrant) By: /s/ Joseph E. (Jeff) Consolino Name: Joseph E. (Jeff) Consolino Title: President & Chief Financial Officer
